Citation Nr: 0811040	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable initial rating for the service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from January 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision that 
inter alia granted service connection for bilateral hearing 
loss and assigned a noncompensable initial rating effective 
on April 22, 2005.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran requested to testify in a hearing at the RO, a 
hearing was duly scheduled in August 2007, but the veteran 
failed without good cause to appear.  His request for hearing 
is accordingly deemed to be withdrawn.  .  See 38 C.F.R. 
§ 20.704(d) (2007).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since April 22, 2005, the service-connected bilateral 
hearing loss is shown to have been manifested by a Level II 
hearing acuity in the right ear and a Level I hearing acuity 
on the left.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 10 
percent for the service-connected hearing loss from April 22, 
2005 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VII and Diagnostic Code 6100 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the 
RO's correspondence to the veteran prior to the rating 
decision on appeal addressed the elements for establishing 
entitlement to service connection, not the elements for 
increased rating for a service-connected disability.  

However, in March 2006 during the pendency of the appeal the 
RO sent the veteran a letter advising him that a disability 
rating may be changed if there are changes in the condition, 
and that in rare instances VA can assign a disability level 
other than those found in the rating schedule if the 
impairment is not adequately covered by the schedule.  

The veteran had an opportunity to respond before the RO 
readjudicated the claim as reflected in the Statement of the 
Case (SOC) in November 2006.  The Board accordingly finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim for 
increased rating and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

An April 2005 RO letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and would make reasonable efforts to get evidence and 
records not held by a Federal department or agency.  

The letter also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  

The April 2005 letter specifically advised the veteran, "If 
there is any other evidence of information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" claim.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the 
November 2006 SOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the April 2006 letter cited above.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the April 2006 letter satisfies the 
requirements of Vazquez-Flores in that the letter advised the 
veteran that severity of a service-connected disability may 
be established by statements from employers as to how the 
disability affected the beneficiary's ability to work, and 
also by statements discussing symptoms from people who had 
witnessed how those symptoms affect the beneficiary.    

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) is in 
the claims file.  The veteran has identified no VA or non-VA 
medical providers as having relevant documents.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
medical providers or other entities having existing records 
that should be obtained before the claim is adjudicated.  

The veteran had VA audiological evaluation in April 2006.  
The veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
examination, and the Board accordingly finds that remand for 
a new VA examination is not required at this point.   See 
38 C.F.R. § 3.159(c)(4).

Finally, the veteran failed without good cause to appear at a 
hearing before the Board that was scheduled in August 2007.  
His request for hearing is accordingly deemed to be 
withdrawn.  See 38 C.F.R. § 20.704(d).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of the service-connected bilateral hearing loss.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, April 22, 2005.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As noted, the exceptional patterns do not apply; accordingly, 
hearing loss is rated by application of 38 C.F.R. § 4.85.  

In April 2006 the veteran had a VA audiological evaluation in 
which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25  
60  
75  
70
57.5
LEFT
N/A
15  
15  
15  
40  
21.25 

Speech recognition scores were 98 percent, bilaterally.  The 
audiologist diagnosed normal-to-mild sensorineural hearing 
loss (SNHL) in the left ear and normal-to-severe SNHL in the 
right ear.  

Charting the veteran's audiological scores against Table VI 
shows a Level II hearing acuity in the right ear and a Level 
I hearing acuity in the left ear.   

Charting a Level I hearing loss and a Level II hearing loss 
against Table VII results in a noncompensable rating.  

Thus, there is no basis for the assignment of a higher 
schedular rating in this case.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's assertion to the audiologist that he 
has difficulty hearing against background noise and in large 
groups, and also has problems hearing in situations such as 
movies or television.  

The Board recognizes that the veteran feels himself to be 
entitled to a higher disability rating because he believes 
that a person who wears hearing aids should be rated as 
compensable.  He also asserts that VA should not rate hearing 
loss based on evaluation in a soundproof environment.  

However, even giving full credence to the veteran's 
assertions, the Board finds no unusual or exception 
circumstances in this case for considering the assignment of 
a compensable rating on an extraschedular basis.   

The Board accordingly finds that the criteria for a 
compensable evaluation for bilateral hearing loss are not 
met.   

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

An increased compensable evaluation for the service-connected 
bilateral hearing loss from April 22, 2005 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


